Citation Nr: 0430807	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability, and if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
right knee disability, without consideration of whether new 
and material evidence had been received to reopen the claim.  
The Board notes that the RO previously denied a claim of 
service connection for a bilateral knee disability in a 
February 2000 rating decision.  Thus, the Board is required 
to consider the issue of finality prior to any consideration 
on the merits of this claim.  38 U.S.C.A. §§ 7104(b), 5108; 
see Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as that 
question is favorably resolved herein, the veteran is not 
prejudiced by such an action.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

As a result of the decision herein below, this appeal is 
being remanded to the RO via the Appeals Management Center, 
in Washington, DC.  VA will notify the veteran as to what 
further action is required on her part.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability.

2.  The evidence received since the February 2000 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered that, by itself or when 
considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that prior to receipt of the veteran's 
application to reopen the claim of entitlement to service 
connection for a right knee disability, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing, but applies only 
to an application to reopen a finally decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It thus applies to this veteran's claim, which was received 
in February 2002.

In any event, as explained herein below, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claim.  Therefore, no additional 
evidence or information is required to substantiate his 
application to reopen.  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within a year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the veteran's claim of entitlement to 
service connection for a right knee disability has previously 
been denied by the RO in a February 2000 rating decision, on 
the basis that the evidence did not establish that there was 
a chronic knee disability shown during service and current 
findings were negative.  

The veteran perfected an appeal to the RO's February 2000 
decision; however, in a June 2001 statement she withdrew her 
appeal.  Withdrawal of her appeal is deemed to be a 
withdrawal of the notice of disagreement and substantive 
appeal as to the issue of service connection for a knee 
disability.  38 C.F.R. § 20.204 (2003).  Thus, the February 
2000 rating decision is considered final.  Notwithstanding 
the finality of this decision, the veteran's claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2004); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  

The last final disallowance of the veteran's claim in this 
case is the February 2000 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.  

When the RO denied the claim of service connection for a 
right knee disability in February 2000, it had considered the 
veteran's entire file to date, which consisted of her service 
medical records and a VA examination report dated in July 
1999.  Service medical records show, among other things, that 
the veteran had pain in the right knee on an annual physical 
examination in October 1988.  She had complaints of giving 
out of her knees in February 1997, which was followed by a 
negative physical examination at that time.  On a November 
1997 report of medical history, she complained of her knee 
popping out.  On a February 1999 physical examination for 
separation purposes, there was mild crepitus of both knees.  
On a VA examination in July 1999, there were complaints of 
popping and feelings of giving way in both knees.  Physical 
examination and X-rays of the knees were negative.  

The evidence received since the February 2000 decision 
includes VA and private medical records, and statements and 
testimony of the veteran.  The medical evidence shows that in 
January 2002, the veteran sustained a twisting injury to her 
right knee while at work.  She was initially seen at the VA, 
where X-rays of the right knee revealed no fracture or 
dislocation, and the diagnosis was unspecified internal 
derangement of the knee.  Later that day she was seen by 
Intermountain Orthopaedics, where additional X-rays of the 
right knee were taken.  These were interpreted as showing an 
avulsion fracture of the lateral collateral ligament, and the 
examiner noted that it was questionable whether this was new 
or old.  X-rays also demonstrated some osteoarthritic 
changes.  A private MRI of the right knee the next day (in 
February 2002) revealed a displaced, bucket-handled tear of 
the lateral meniscus, a tear of the lateral ligament complex 
involving the fibular collateral ligament, biceps femoris 
tendon and popliteus tendon.  A private pre-operative report 
dated in February 2002 indicates that the veteran reported a 
history of right knee pain for a couple of years and that 
while she was getting off a chair at work, she twisted her 
knee and had a locking sensation to the knee.  Private 
records show that she underwent surgery to repair the right 
lateral meniscus in April 2002, and that she had some 
weakness in the right knee and a little crepitation around 
the patella in April 2003.  

Since the February 2000 rating decision, the veteran has also 
testified at two different hearings at the RO, in July 2000 
and April 2003, wherein she related that she was initially 
seen for knee problems during service in 1987.  She indicated 
that her knee popped when she squatted down and she had to 
grab the sides of it for stability.  She indicated that the 
problem continued but that whenever she sought medical 
attention during service nothing could be found.  She 
testified that she experienced pain when her knee popped.  In 
April 2003, she described two separate incidents when her 
right knee popped the worst that she had ever experienced.  
The second incident occurred at work when she made a 
"quarter turn in moving my chair," which was followed by 
much pain and locking.  She stated that her knee had never 
before locked as bad as that.  She immediately sought 
treatment, which culminated in surgery to repair her meniscus 
in April 2002.  

In regard to the evidence submitted since the February 2000 
RO decision, the Board finds that statements and testimony 
from the veteran, particularly in regard to right knee 
complaints in service and those culminating in knee surgery 
in April 2002, were not previously before the RO in February 
2000.  They are probative of the issue at hand, namely 
whether the veteran has a current right knee disability that 
is related to service.  The Board also finds that the 
additional evidence is "material" as it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Specifically, in this case, the required 
"unestablished fact" consists of medical evidence of a 
current disability that is related to disease or injury in 
service.  

Unlike the records before the RO in February 2000, the 
additional medical records contain evidence of a current 
right knee disability.  Of particular significance in that 
regard are the notations on an X-ray report of the right knee 
in January 2002, which suggest that the veteran may have had 
an old avulsion fracture of the lateral collateral ligament, 
as well as some osteoarthritic changes.  Considering these 
remarks in conjunction with complaints of knee problems 
during service and the veteran's assertions following service 
of continuing pain and popping of the right knee, it appears 
that the onset of her right knee disability occurred during 
her period of service.  The Board thus finds that the 
additionally-received evidence raises a reasonable 
possibility of substantiating the claim, as required under 38 
C.F.R. § 3.156, such that the claim is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability, the appeal to this extent is allowed.


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for a right knee 
disability on a de novo basis, additional development is 
indicated.

A longitudinal review of the claims file reflects a history 
of complaints of right knee pain during service and as well 
as post-service right knee injuries.  The veteran maintains 
that her current right knee disability had its onset during 
service, and has also indicated that, to the extent there is 
evidence of post-service injuries, such was an exacerbation 
of her pre-existing knee disability.  She maintains that the 
pain, popping, and locking of her right knee that she 
experienced in conjunction with her post-service injuries 
were the same symptoms she experienced during service.  

The record does not contain any opinion probative of the 
issue of whether the veteran's current right knee disability 
is related to the documented knee complaints in service.  To 
fulfill VA's duty to assist the veteran, the RO should 
arrange for the veteran to undergo an examination for the 
purpose of ascertaining the nature and etiology of her 
existing right knee disability, based upon a complete and 
independent review of relevant in-service and post-service 
medical history.  38 U.S.C.A.§ 5103A(d).    

Prior to the examination, the RO should attempt to obtain any 
additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

It is also noted that many private treatment records from 
Intermountain Orthopaedics, dated in 2002 and 2003, reference 
Worker's Compensation.  It is also noted in the record that 
an injury that preceded the veteran's right knee surgery in 
April 2002 had occurred at work.  Thus, the RO should clarify 
with the veteran whether she is in receipt of Worker's 
Compensation, and if so, obtain records pertinent to the 
claim.  

Finally, the Board notes that the RO must fully apprise the 
veteran of the redefined obligations of the VA as contained 
in the VCAA in regard to a claim of service connection for a 
right knee disability, particularly as those responsibilities 
relate to what information or evidence is needed from her and 
what the VA has done and will do to assist her in 
substantiating her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In that regard, it is noted that the 
VCAA notice sent to the veteran in March 2002 pertained to 
new and material evidence to reopen her claim.  As decided 
herein above, that claim has been reopened.  Therefore, the 
RO must ensure that proper VCAA notice is sent regarding the 
issue of service connection for a right knee disability on 
the merits.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  All appropriate steps should be taken 
to ensure that all notification and 
development action required by the VCAA is 
completed.  This includes issuing any 
additional notice to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify her of what 
information or evidence was needed from 
her and what the VA has done and will do 
to assist her in substantiating her claim 
of service connection for a right knee 
disability.  

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers (VA or non-VA), and 
the approximate dates of treatment, 
relevant to evaluation of the veteran for 
complaints referable to the right knee.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of identified records for 
association with the claims file.  

3.  The RO should contact the veteran and 
request whether she had ever filed a 
Worker's Compensation claim in regard to 
her right knee.  If so, the RO should 
request her to provide a release so that a 
request for the records may be made.  

4.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and likely etiology 
of all current right knee disability.  All 
indicated testing in this regard should be 
accomplished.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination.  
Detailed findings should be reported in 
connection with the evaluation.  In 
particular, the examiner should elicit 
from the veteran information pertinent to 
all injury of the right knee during and 
subsequent to service, to include injuries 
in January 2002.  The examiner should 
furnish an opinion as to the medical 
probability (less likely than not or more 
likely than not) that any currently 
present right knee disability had its 
onset during the veteran's period of 
service from May 1979 to May 1999.  The 
examiner should furnish complete rationale 
for all opinions expressed.  

5.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
a right knee disability, based on a review 
of the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide her and her 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received, but 
she has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



